Citation Nr: 0103774	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim to establish service connection 
for a skin disability of the feet and hands (jungle rot).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable evaluation for service-
connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
July 1999 rating determination by the Buffalo, New York, 
Regional Office (RO).  


FINDINGS OF FACT

1.  In May 1972, the RO denied service connection for jungle 
rot on the basis that it was not shown by the evidence of 
record.  As an appeal of the adverse decision was not 
perfected within one year following notification thereof, the 
May 1972 rating decision became final.

2.  Evidence received since the May 1972 RO decision is not 
cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1972 denial is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  

2.  As new and material evidence has been submitted, the 
claim for service connection for skin disability of the hands 
and feet claimed as jungle rot is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that a rating decision denying the claim for 
service connection for jungle rot was rendered by the RO in 
May 1972.  In that decision, the RO concluded that jungle rot 
was not shown by the evidence of record.  The veteran was 
notified of this decision in February 1992.  He did not 
perfect an appeal of that decision within 1 year of being 
notified.  Thus, the May 1972 RO decision is final.  38 
C.F.R. § 20.302(a) (2000).

Decisions of the RO, if not timely appealed, are final and 
binding on the veteran, except that the claim may later be 
reopened by the submission of evidence that is both "new and 
material."  38 U.S.C.A. §§ 5108, 7105 (West 1991).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).

As held in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
when determining whether to reopen a claim, the Secretary 
must decide if new and material evidence has been presented 
under 38 C.F.R. § 3.156(a).

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (eliminating the Court-imposed requirement 
that the evidence in question, when considered along with all 
of the evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c).  Moreover, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

Evidence before the RO at the time of its decision in May 
1972 included the veteran's service medical records which 
were negative for any treatment or clinical findings 
associated with jungle rot.  Although notified of the RO's 
denial of the claim later in May 1972, the veteran did not 
perfect an appeal of that denial.

Evidence received since the May 1972 rating decision consists 
of a February 1999 letter from private physician, M.J. 
Brodowski, M.D., color photographs of the veteran's hand and 
feet and lay statements from the veteran's wife and son.  The 
letter from Dr. Brodowski indicates that the veteran acquired 
onychomycosis of his finger and toenails while in Korea.

The evidence submitted or associated with the record since 
the May 1972 RO decision, in particular Dr. Brodowski's 
February 1999 statement, is new, in the sense that it was not 
of record when the RO denied the claim.  Also, in view of the 
less stringent standard for materiality set forth in Hodge, 
it is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
evidence of nexus (see Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992)), which was one of the reasons the RO denied the 
claim.  The statement is pertinent to and probative of the 
fact that the veteran's post-service skin condition has been 
linked to military service by medical opinion.  Thus, since 
this letter provides competent medical evidence of a current 
disability and of a possible correlation to his service in 
the military, which was not established when the RO denied 
his claim in 1972, it new and material to his case.


ORDER

Evidence submitted since the May 1972 RO decision constitutes 
new and material evidence sufficient to reopen the veteran's 
claim for service connection for skin disability of the hands 
and feet (jungle rot).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.   See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In this regard, the record contains a statement from private 
physician M. J. Brodowski, M.D., who has treated the veteran 
in recent years.  Correspondence from Dr. Brodowski is now on 
file, but complete office records would be useful in 
ascertaining the course of the veteran's disabilities.  In 
addition, a current VA examination should be performed, to 
include an opinion as to the extent to which any injury or 
treatment in service is related to any current jungle rot, 
hearing loss or tinnitus.

During the course of the pending appeal, it does not appear 
that the veteran has been afforded an examination to 
determine whether malaria or its residuals, including liver 
or spleen damage, are present.  In fact, the last examination 
for malaria was conducted in 1953.  Therefore, an, the 
veteran was not provided a VA physical examination for rating 
purposes 

The current record is inadequate to render a fully informed 
decision on the issues without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The case is REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should take appropriate steps 
to obtain copies of all VA and private 
treatment records, which are not already 
of record, pertaining to treatment of the 
veteran for skin condition of the hands 
and feet (jungle rot), hearing loss, and 
tinnitus.  All records obtained should be 
associated with the claims folder.

3.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted to determine the etiology of 
any current skin condition of the hands 
and feet (jungle rot), hearing loss, and 
tinnitus.  A detailed history should be 
obtained from the veteran.  All indicated 
tests and studies should be conducted and 
all findings should be reported in 
detail.  If the veteran is found to have 
a skin condition of the hands and feet 
(jungle rot), hearing loss, and tinnitus, 
the symptoms and other factors which 
support the diagnosis should be 
specifically itemized.  On the basis of 
the current examination findings and 
information in the claims file, the 
examiners should render an opinion as to 
the medical probability that any 
disorders manifested by skin condition 
(jungle rot), hearing loss and tinnitus 
had their onset during the veteran's 
military service.  The entire claims 
folder and a copy of this remand must be 
provided to the examiners in connection 
with this opinion request.

4.  The veteran should be afforded an 
examination to determine the presence of 
malaria or its residuals.  The examiner 
should record the veteran's complaints in 
full.  All indicated tests and studies 
should be performed and all clinical 
findings should be reported in detail.  
The examiner should indicate whether 
active disease is present and, if not, 
whether any residuals are present, 
including any liver or spleen damage.  If 
any residuals are present, the examiner 
should report all findings necessary to 
ascertain the severity of those 
residuals.  The entire claims folder and 
a copy of this remand must be provided to 
the examiners in connection with this 
opinion request.

5.  The RO should review the examination 
reports to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.  

6.  Thereafter, the RO should review the 
veteran's claims.  This review should 
include consideration of all of the 
evidence of record, including any 
evidence submitted by the veteran and/or 
his representative and any additional 
evidence obtained by the RO pursuant to 
this remand.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes citation to and discussion of 
pertinent law and regulations.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



